DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 was filed after the mailing date of the Non-Final Office Action on 04/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Wasylyna on 07/16/2021.

Please amend Claim 88 as follows:
88.	A titanium alloy powder consisting of:
about 7.0 to about 9.0 percent by weight vanadium;
4.0 to about 4.5 percent by weight aluminum;

at most 0.08 percent by weight oxygen; and
the balance being titanium and impurities.

Please cancel Claim 94.

Please cancel Claim 95.

Please amend Claim 118 as follows:
118.	The method for manufacturing an article of Claim 117, wherein the step of compacting includes die pressing. 

Please amend Claim 119 as follows:
119.	The method for manufacturing an article of Claim 117, wherein the step of compacting includes cold isostatic pressing. 

Please amend Claim 120 as follows:
120.	The method for manufacturing an article of Claim 117, wherein the step of compacting includes metal injection molding. 

Please amend Claim 121 as follows:
121.	The method for manufacturing an article of Claim 117, wherein the step of compacting includes direct hot isostatic pressing. 

Please amend Claim 133 as follows:
133.	The method for manufacturing an article of Claim 128, further comprising aging the solution treated mass by heating to a temperature ranging from about 900 °F to about 1400 °F, and maintaining the solution treated the temperature for about 2 hours to about 8 hours. 

Allowable Subject Matter
Claims 88-93, and 96-134 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are directed toward a titanium allow powder consisting of the compositions shown below within Table I. 
Table I – Instant claims 88-93, and 96-101 respective compositions.
Claims
VanadiumWt %
AluminumWt %
IronWt %
OxygenWt %
TitaniumWt %
Consisting Of
88
7 - 9
4.0 - 4.5
0.9 - 1.5
≤ 0.08
Balance
89
7 - 8
-
-
-
Balance
90
7 - 8.5
-
-
-
Balance
91
7.5 - 8.5
-
-
-
Balance
92
7.5 - 9.0
-
-
-
Balance
93
8.0 - 9.0
-
-
-
Balance
96
7.0 - 9.0
-
0.9 - 1.2
-
Balance
97
-
-
0.9 - 1.3
-
Balance
98
-
-
1.0 - 1.2
-
Balance
99
-
-
1.0 - 1.3
-
Balance
100
-
-
1.0 - 1.5
-
Balance
101
-
-
0.9 - 1.5
0.06 - 0.08
Balance


The closest prior art includes all previous references used within the previous rejections, and the references below, all of which were cited within the interview given 06/24/2021, and restated below for clarify of the record. 

Li (Li, S., Yao, W., Liu, J., Yu, M., & Ma, K. (2016). Effect of SiC nanoparticle concentration on the properties of oxide films formed on Ti–10V–2Fe–3Al alloy. Vacuum, 123, 1–7)
Li appears to be the closest composition found and does not, in the examiners opinion, read on the instant claim as the 0.6% difference in aluminum and a 0.1% iron would have a material effect upon the properties of the resulting alloy. 
To support this the examiner points to Kanou (Kanou, O., Fukada, N., & Hayakawa, M. (2016). The Effect of Fe Addition on the Mechanical Properties of Ti–6Al–4V Alloys Produced by the Prealloyed Powder Method. MATERIALS TRANSACTIONS, 57(5), 681–685). Kanou teaches a study in to the effect of Fe addition on the mechanical properties of Ti-6Al-4V alloys produced by the prealloyed powder method (abstract). Kanou teaches that very small amounts of iron can significantly affect the mechanical properties of titanium alloys (Table 2; pages 682-685).
This is also supported by Sjafrizal  (Sjafrizal, T., Dehghan-Manshadi, A., Kent, D., Yan, M., & Dargusch, M. S. (2020). Effect of Fe addition on properties of Ti–6Al-xFe manufactured by blended elemental process. Journal of the Mechanical Behavior of Biomedical Materials, 102, 103518). Sjafrizal teaches a study into the effect of Fe addition on the properties of Ti-6Al-xFe manufactured by blended elemental processing (abstract). Sjafrizal teaches that very small amounts of iron can significantly affect the mechanical properties of titanium alloys (pages 8-9; Summary). 
This is also supported by Kulak (Kulak et al.; The Effect of Al Addition on the Tribological Behavior of Ti2Si2Zr Alloys; Journal of Tribology, 141 (2019) 041604-1 - 041604-10). Kulak teaches study into the effect of Al addition on the tribological behavior of titanium alloys (abstract). Kulak teaches that even small additions of Al significantly affect the properties of titanium alloys (Page 041604-9; Conclusions). 
Table I – Proposed Claim 88 compared to the composition of Li (Effect of SiC nanoparticle concentration…)
Reference
VanadiumWt %
AluminumWt %
IronWt %
OxygenWt %
TitaniumWt %
Consisting Of
88
7 - 9
4.0 - 4.5
0.9 - 1.5
≤ 0.08
Balance
Parris
6.3 - 11
1.75 - 3.3
0.75 - 2.25
≤ 0.2
Balance
Li
9 - 11
2.6-3.4
1.6-2.2
≤ 0.13
Balance


CN104711452A
This reference necessarily includes Mo
CN105779817A
This reference necessarily includes Cr

The examiner notes that the references provided within the IDS on 06/04/2021, JP-2006111934, of which corresponds to Matsumoto (U.S. 2008/0092997), is not applicable to the instant claims as Matsumoto necessarily includes Mo, and Cr (paragraph [0010] of ‘997). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735